 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail “ / i

 

 

UNITED STATES DISTRICT COURT OCT oy
for the Che £0 19
Northern District of California NOnriset, BS ok S00Ng
anc OF -COUpy
United States of America ) SE ECR
V. ) Case No. 5:19-mj-71717 MAG
Cheyenne M. Scully-Gray )
) Charging District: District of Nevada
Defendant ) Charging District’s Case No. 6709894

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is réleased from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

Place: U.S.D.C. District of Nevada Courtroom No.: Magistrate Judge Weksler
333 Las Vegas Blvd. South =
Las Vegas, NV 89101 Date and Time: 11/8/2019 3:00 arr ~~

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Se

Date: 10/21/2019 L (A

Judge's signature

Nathanael Cousins, United States Magistrate Judge
Printed name and title

 
